           Case 2:19-cv-01099-GMN-NJK Document 21 Filed 09/03/19 Page 1 of 3



 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
 5
     Phone: (702) 856-7430
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                     DISTRICT OF NEVADA
17   LAWRENCE KNOBEL,                                 Case No.: 2:19-cv-01099-GMN-NJK
18

19                                                    STIPULATION AND ORDER TO
                    Plaintiff,
20                                                    EXTEND TIME FOR PLAINTIFF TO
     vs.                                              RESPOND TO MOTION TO DISMISS
21
     EQUIFAX INFORMATION SERVICES, LLC; [FIRST REQUEST]
22
     INNOVIS DATA SOLUTIONS, INC.; TRANS
23   UNION LLC; and WELLS FARGO HOME
     MORTGAGE,
24
                    Defendants.
25          Plaintiff Lawrence Knobel (“Plaintiff”), by and through his counsel of record, and
26
     Defendant Trans Union LLC (“Trans Union”) have agreed and stipulated to the following:
27
            1.      On June 25, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 1
           Case 2:19-cv-01099-GMN-NJK Document 21 Filed 09/03/19 Page 2 of 3



 1          2.      On August 21, 2019, Trans Union filed a Motion to Dismiss the Complaint [ECF
 2
     Dkt.19].
 3
            3.      Plaintiff’s Response is due September 4, 2019.
 4
            4.      Plaintiff and Trans Union have agreed to extend Plaintiff’s response fourteen days
 5

 6   in order to allow counsel to continue settlement negotiations. As a result, both Plaintiff and Trans

 7   Union hereby request this Court to further extend the date for Plaintiff to respond to Trans Union’s
 8
     Motion to Dismiss Complaint until September 18, 2019. This stipulation is made in good faith,
 9
     is not interposed for delay, and is not filed for an improper purpose.
10
            IT IS SO STIPULATED.
11

12          Dated September 3, 2019.

13
      KNEPPER & CLARK LLC                               SNELL & WILMER
14
      /s/ Miles N. Clark                                /s/ Kiah D. Beverly-Graham
15
      Matthew I. Knepper, Esq.                          Kelly H. Dove, Esq.
16    Nevada Bar No. 12796                              Nevada Bar No. 10569
      Miles N. Clark, Esq.                              3883 Howard Hughes Parkway
17    Nevada Bar No. 13848                              Las Vegas, NV 89169
18
      5510 So. Fort Apache Rd, Suite 30                 Email: kdove@swlaw.com
      Las Vegas, NV 89148
19    Email: matthew.knepper@knepperclark.com           Kiah D. Beverly-Graham, Esq.
      Email: miles.clark@knepperclark.com               Nevada Bar No. 11916
20                                                      50 West Liberty Street, Suite 510
21
      HAINES & KRIEGER LLC                              Reno, NV 89501
      David H. Krieger, Esq.                            Email: kbeverly@swlaw.com
22    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350                 Counsel for Defendant
23    Henderson, NV 89123                               Wells Fargo Bank, N.A., sued as Wells Fargo
24
      Email: dkrieger@hainesandkrieger.com              Home Mortgage

25    Counsel for Plaintiff

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 2
          Case 2:19-cv-01099-GMN-NJK Document 21 Filed 09/03/19 Page 3 of 3



 1   CLARK HILL PLLC                           ALVERSON TAYLOR & SANDERS
 2
     /s/ Jeremy J. Thompson                    /s/ Trevor Waite
 3   Jeremy J. Thompson, Esq.                  Kurt R. Bonds, Esq.
     Nevada Bar No. 12503                      Nevada Bar No. 6228
 4   3800 Howard Hughes Parkway, Suite 500     Trevor Waite, Esq.
 5
     Las Vegas, NV 89169                       Nevada Bar No. 13779
     Email: jthompson@clarkhill.com            6605 Grand Montecito Parkway, Suite 200
 6                                             Las Vegas, NV 89149
     Counsel for Defendant                     Email: kbonds@alversontaylor.com
 7   Equifax Information Services LLC          Email: twaite@alversontaylor.com
 8
                                               Counsel for Defendant
 9                                             Trans Union LLC

10                                           Knobel v. Equifax Information Services, LLC et al
11
                                                                     2:19-cv-01099-JAD-NJK

12                             ORDER GRANTING
            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
13                            MOTION TO DISMISS
14
      IT IS SO ORDERED.
15
                  12 day of September, 2019.
      Dated this ____
16                                         ________________________________________
17                                         Gloria M. Navarro, District Judge
                                           UNITED STATES DISTRICT COURT
18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 3
